

Exhibit 10.16

 
[logo.jpg]


MANAGEMENT INCENTIVE PLAN
2009-2010



I.
Purpose

The objective of this plan is to reward excellent performance.


II.
Participants

 
a.
Those employees whose contributions and decisions significantly and directly
affect net profits and the future operations of the Company



 
b.
The employees eligible may be changed or substituted from time to time by the
President and will be reported to the Board of Directors.  No other change in
the plan will be made without the authorization of the Board of Directors.  No
additional positions will be added to the eligibility groups without
authorizations of the Board of Directors.



PARTICIPANTS


SENIOR VICE PRESIDENT
CHIEF FINANCIAL OFFICER
DIRECTOR OF COMPLIANCE AND SPECIAL PROJECTS
VICE PRESIDENT – LEMON OPERATIONS
VICE PRESIDENT - CONTROLLER
DIRECTOR OF SOUTHERN OPERATIONS
DIRECTOR OF NORTHERN FARMING OPERATIONS
DIRECTOR OF INFORMATION SYSTEMS
DIRECTOR OF MARKETING
DIRECTOR OF HUMAN RESOURCES
DIRECTOR-GLOBAL MARKETING, LEMON OPERATIONS
HARVEST MANAGER
PROPERTY MANAGER
AGRITOURISM OPERATIONS MANAGER
SALES MANAGER – LEMON OPERATIONS
FOOD SAFETY AND SUSTAINABILITY MANAGER

 
III.
Plan Funding

The management incentive plan (MIP) will be based on earnings before tax from
operating activities of the Limoneira Company.  Sixty (60) percent will be based
solely on earnings before tax with the remaining forty (40) percent subject to
completion of agreed upon individual objectives contained in the Performance
Management Program.


The amount of the incentive paid to each individual will be based on the
participant’s annual salary as of October 31, 2010.


 
 

--------------------------------------------------------------------------------

 
 
IV.
Payment

Payment will be made to all employees deemed eligible for the plan who are
employees of the Company at October 31, 2010.


Payment due under this plan, less applicable payroll taxes, will be made to
participants as soon after the close of the fiscal year as is practical, but in
no case later than January 15th following the close of the fiscal
year.  Payments will be subject to any contractual agreements that may exist
between the Limoneira Company and the participants.  The schedule of payment
will be reported to and approved by the Compensation Committee of the Board of
Directors and the full Board of Directors.   Partial year participants deemed
eligible for the plan by the President (e.g. mid-year hires) would be funded
based on their period of eligible service to the total year in full
weeks.  Example:  A participant serves for 14 weeks of the fiscal year.  The
eligibility would be 14/52 of the funding level (see Funding Level Exhibit A) in
use.


If a participant dies, becomes disabled and unable to work, retires or is
granted a leave of absence by the President during the year, eligibility for the
earnings before tax based portion will be based upon the percentage of the year
worked.  Awarding of the performance portion of the plan will be at the
discretion of the President.


If a participant leaves the Company for any reason other than those listed
above, participation in the plan is forfeited for the fiscal year in which the
participant leaves.  A prior year bonus earned but not paid would not be
affected by departure from the Company.


V.
President and Chief Executive Officer

The Board of Directors has established a separate plan for the President and
Chief Executive Officer.  The annual additional compensation will be established
by the Board at their discretion.  (Reference:  Board Minutes dated November 1,
1985, page 5)


VI.
Discontinuance

The Board of Directors may select to discontinue the plan for the following plan
year by giving notice to the President no later than the October Board Meeting
of the current year.
 
 
 

--------------------------------------------------------------------------------

 
 